DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-17 in the reply filed on 4/6/2021 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/6/2021.

Claim Objections
Claims 1 and 6 are objected to because “conveyer” should read as “conveyor” in claim 1 (line 4) and claim 6 (line 2).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “first mount part” in claim 16 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “part” coupled with functional language “mount(ing)” without reciting sufficient structure to achieve the function.  Furthermore, the generic 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 16 has/have been interpreted to cover “a housing” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 10, lines 9-17).

	
Claim limitation “second mount part” in claims 16 and 17 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “part” coupled with functional language “mount(ing)” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “part” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 16 and 17 has/have been interpreted to cover “linear guide block” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 10, lines 19-23).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7, 8, 9, 11, 12, 14, 15, 17, and claim 13 (as being dependent on claim 11) and claim 16 (as being dependent on claim 14) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 7 recites “the dispenser head mount rotator motor” in lines 2-3. There is lack of antecedent basis for this limitation in the claim. The limitation will be interpreted as “the rotary positioning 

Claim 7 recites “the dispenser head mount” in line 2. There is lack of antecedent basis for this limitation in the claim since claim 7 depends on claims 1 and 2. The limitation will be interpreted as “a dispenser head mount” for clarity.

Claim 8 recites “the dispenser head mount” in line 2. There is lack of antecedent basis for this limitation in the claim since claim 8 depends on claims 1 and 2. The limitation will be interpreted as “a dispenser head mount” for clarity.

Claim 9 recites “the dispenser head mount” in line 2. There is lack of antecedent basis for this limitation in the claim since claim 9 depends on claim 1. The limitation will be interpreted as “a dispenser head mount” for clarity.

Claim 11 recites “the first axis slide mount” in line 3. There is lack of antecedent basis for this limitation in the claim since claim 11 depends on claims 1 and 2. For the purpose of examination, claim 11 will be interpreted as dependent on claim 10.

Claim 11 recites “a third linear positioning motor” in line 3. It is unclear whether the limitation is referring a quantity of linear positioning motors since a “second” linear motor is not previously recited in any of the previous claims. The limitation will be interpreted as “a third-axis linear positioning motor” for clarity.

Claim 12 recites “a third linear positioning motor” in lines 2-3. As mentioned above, it is unclear whether the limitation is referring a quantity of linear positioning motors since a “second” linear motor is not previously recited in any of the previous claims. The limitation will be interpreted as “a third-axis linear positioning motor” for clarity.

Claim 14 recites “a second linear positioning motor” in line 3. It is unclear whether the limitation is referring a quantity of linear positioning motors since the -axis linear positioning motor” for clarity.

Claim 15 recites “the second axis slide mount” in line 2. There is lack of antecedent basis for this limitation in the claim since claim 15 depends on claims 1, 2, and 11, and those claims do not recites “a second axis slide mount”. The limitation will be interpreted as “a second axis slide mount” for clarity.

Claim 15 recites “the second linear positioning motor” in line 3. There is lack of antecedent basis for this limitation in the claim since claim 15 depends on claims 1, 2, and 11, and those claims do not recite “a second linear positioning motor”. Further, as mentioned above, it is unclear whether the limitation is referring a quantity of linear positioning motors since two linear motors are previously recited in the claims above. For the purpose of examination, claim 15 will be interpreted as dependent on claim 14.

Claim 17 recites “the second mount part” in line 2. There is lack of antecedent basis for this limitation in the claim since claim 17 depends on claims 14, 11, 2, and 1. For the purpose of examination, claim 17 will be interpreted as dependent on claim 16.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seshan (US 20020143416) in view of Ikushima (US 20120097097).

	The limitations “adhesive dispenser for a die bonding apparatus” and “dispense adhesive onto bonding pads” in claim 1 have been understood according to their meaning in the art to refer to a dispensing device possessing the control and precision required to apply adhesive on a dimensional scale associated with die bonding pads (MPEP 2111.01 and 2111.02). 


a needle 16 (adhesive dispenser head) configured to dispense adhesive onto bonding pads 26 of a substrate 14 (para 0015); and 
a gantry 18 (head conveyor) configured to convey the needle 16 (adhesive dispenser head) along a y-axis (first axis) for dispensing the adhesive onto target dispensing positions on the bonding pads 26 (para 0015), 
the gantry 18 (head conveyor) comprising a motor 20 (first linear positioning motor) operative to convey the needle 18 (adhesive dispenser) head along the y-axis (first axis) (para 0015; see for example Fig. 2; see for example Fig. 3 for axes).

Seshan does not explicitly teach a rotary positioning motor coupled to the first linear positioning motor which is operative to rotate the adhesive dispenser head, the rotary positioning motor being configured to cooperate with a first linear positioning motor to convey the adhesive dispenser head along the second axis to the target dispensing positions.
However, Ikushima teaches a motor 301 (rotary positioning motor) coupled to a driving mechanism 802 (first linear positioning motor) which is operative to rotate the nozzle 202 (adhesive dispenser head) (para 0038, 0064-0065; see for example Figs. 1 and 7), the motor 301 (rotary positioning motor) being configured to cooperate with the driving mechanism 802 (first linear positioning motor) to convey the nozzle 202 (adhesive dispenser head along) a second axis orthogonal to the first axis to the target dispensing positions, for the benefit of reducing load on the driving system to move the 

Regarding claims 3 and 4, as mentioned above, Seshan does not explicitly teach a rotary positioning motor.
However, Ikushima further teaches that the driving mechanism 802 (first linear positioning motor) is configured to cooperate with the motor 301 (rotary positioning motor) to apply a displacement along the first axis upon rotation of the nozzle 202 (adhesive dispenser head) to convey the nozzle 202 (adhesive dispenser head) to the target dispensing positions, for the benefit of reducing load on the driving system to move the nozzle (para 0023; see for example Figs. 6 and 8). Applicant’s specification refers to a “correction displacement” as movement of the nozzle without activating both X- and Y-axis motors (Spec., Pg. 11, lines 28-32 through Pg. 12, lines 1-3). The apparatus of the combination of Seshan and Ikushima is capable of providing correction displacement of the nozzle as claimed, since the combination of references includes every structurally element necessary to carry out the claimed operation (also see MPEP 2114). Thus, Ikushima also teaches the driving mechanism 802 (first linear positioning motor) is configured to cooperate with the motor 301 (rotary positioning motor) to apply 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply correction displacements of the nozzle (adhesive dispenser head) in the operation the apparatus in the previous art combination above to different target positions, as taught by Ikushima, for the benefit of reducing load on the driving system to move the nozzle.

Regarding claim 5, Seshan does not explicitly teach that the gantry 18 (head conveyor) is configured to convey the needle 16 (adhesive dispenser head) along the vertical axis (third axis). 
However, Ikushima further teaches a drive mechanism 807 configured to convey the nozzle 202 (adhesive dispenser head) along the vertical axis (third axis), for the benefit of positioning the nozzle in an application position next to the substrate (para 0064-0069). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the head conveyor in Seshan to convey the adhesive dispenser head in the vertical direction, as taught by Ikushima, for the benefit of positioning the nozzle in an application position next to the substrate.


However, Ikushima further teaches a nozzle unit 201 (a dispenser head mount) rotatable about the vertical axis (third axis) by the motor 301 (rotary positioning motor) and the nozzle 202 (adhesive dispenser head) is received by the nozzle unit 201 (dispenser head mount) via attachment 209, for the benefit of preventing the supply tube from winding around the nozzle (para 0009, 0038, 0039, 0049; see for example Fig. 5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a head mount that rotates with the adhesive dispensing head in the apparatus of Seshan, as taught by Ikushima, for the benefit of preventing the supply tube from getting tangled.


Regarding claim 8, Seshan does not explicitly teach that the needle 18 (adhesive dispenser head) is oriented non-orthogonally with respect to the first, second, and third axes.
However, Ikushima teaches that the nozzle 202 (adhesive dispenser head) has an elongate axis (see for example Fig. 5) and a nozzle unit 201 (dispenser head mount) is configured to receive the nozzle 202 (adhesive dispenser head) to position the elongate axis non-orthogonally with respect to the first, second and third axes, for the benefit of revolving the outlet about a centerline to control the position of the outlet via rotation (para 0038-0040, 0047-0048, 0060; see for example Figs. 5 and 8). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing .

Claims 1, 2, 9, 10, 11, 12, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ozono (US 20020014519) in view of Christensen (US 20160158786).

	The limitations “adhesive dispenser for a die bonding apparatus” and “dispense adhesive onto bonding pads” in claim 1 have been understood according to their meaning in the art to refer to a dispensing device (e.g., a syringe needle) possessing the control and precision required to apply adhesive on a dimensional scale associated with die bonding pads (MPEP 2111.01 and 2111.02).

Regarding claims 1 and 2, Ozono teaches an adhesive dispenser (see for example Fig. 1) for a die bonding apparatus, comprising: 
a nozzle 15a (adhesive dispenser head) configured to dispense adhesive onto bonding pads of a chip 3 (substrate) (para 0021-0022); and 
a head conveyor configured to adjust the nozzle 15a (adhesive dispenser head) along a vertical Z-axis (first axis) for dispensing the adhesive onto target dispensing, the head conveyor comprising a first-axis linear positioning motor 14a operative to convey 

Ozono does not explicitly teach a rotary positioning motor coupled to the first-axis linear positioning motor 14a which is operative to rotate the nozzle 15a (adhesive dispenser head). 
However, Christensen teaches a motor (rotary positioning motor) coupled to a gantry system 20 (implicit of first linear positioning motor) which is operative to pivot (rotate) a dispensing unit 22 (para 0031-0039; see for example Figs. 1-4 and 8), the motor (rotary positioning motor) being configured to cooperate with the gantry system 20 to convey the dispensing unit 22 along both horizontal axes that are orthogonal to the vertical axis (first axis) to the target dispensing positions (para 0032-0037; see for example Figs. 1-4, and 8), for the benefit of increasing speed and precision of dispensing applications (para 0038). Since the dispensing unit 22 is inclined relative to the vertical axis and pivoted (rotated) via a gimbal 32, Christensen thus teaches that the motor 326 (rotary positioning motor) is configured to pivot (rotate) the dispensing unit 22 “forward and backward” corresponding to pivoting (rotation) about at least one horizontal axis (i.e., corresponding to at least the Y-axis in Ozono) (see para 0037), which is orthogonal to the vertical Z-axis (first axis) and the other horizontal axis (corresponding to X-axis in Ozono) (para 0032-0037; see for example Figs. 1-4 and 8). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a rotary positioning motor with 

	Regarding claims 9 and 10, Ozono further teaches the head conveyor comprises a table 14 (first axis slide mount) displaceable along the vertical Z-axis (first axis) by the first linear positioning motor 14a and a syringe 15 (dispenser head mount) is received by the table 14 (first axis slide mount) (para 0021; see for example Fig. 1), wherein the syringe 15 (dispenser head mount) depends from the table 14a (first axis slide mount) and is displaceable along the vertical Z-axis (first axis) by the first linear positioning motor 14a (para 0021; see for example Fig. 1).

Regarding claims 11 and 12, Ozono further teaches that the head conveyor comprises a bracket 13 (third axis slide mount) displaceable along the X-axis (third axis) by a third-axis linear positioning motor 12a and the table 14 (first axis slide mount) is received by the bracket 13 (third axis slide mount) (para 0021; see for example Fig. 1), wherein the table 14 (first axis slide mount) depends from the bracket 13 (third axis slide mount) and is displaceable along the X-axis (third axis) by the third-axis linear positioning motor 12a (para 0021; see for example Fig. 1).

Regarding claims 14 and 15, Ozono further teaches the head conveyor comprises a tabled 11,12 (second axis slide mount) displaceable along the Y-axis (second axis) by a second-axis linear positioning motor 11a and the bracket 13 (third axis slide mount) received by the tables 11,12 (second axis slide mount) (para 0021; 

Regarding claims 16 and 17, Ozono further teaches that the tables 11,12 (second axis slide mount) comprise a table 11 (first mount part) and a table 12 (second mount part), the table 11 (first mount part) is located in a fixed position with respect to the chip 3 (substrate) and the table 12 (second mount part) is displaceable along the Y-axis (second axis) with respect to the chip 3 (substrate) (para 0021; see for example Fig. 1)., wherein the bracket 13 (third axis slide mount) is received by the table 12 (second mount part) of the tables 11,12 (second axis slide mount) (para 0021; see for example Fig. 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Seshan (US 20020143416) in view of Ikushima (US 20120097097 as applied to claim 2 above, and in further view of  Rutlege (US 20020048633).
Regarding claim 7, as mentioned above, Seshan does not explicitly teach a rotary positioning motor.
However, in a different embodiment (see for example Fig. 9), Ikushima teaches that a dispenser head mount 201, and adhesive dispenser head 202, and the rotary positioning motor 301 (labeled in Fig. 5, unlabeled in Fig. 9) are arranged in a linear relation along the vertical axis, for the benefit of reducing the load in the driving system (para 0021; see for example Fig. 9). Thus, it would have been obvious to a person of 
The previous art combination above does not explicitly teach that said components have their center of gravity aligned about the axis. 
	However, Rutledge teaches that it is obvious to align the center of gravity of gun components along a common axis, for the benefit of reducing the amount of force required for movement (para 0100; see for example Fig. 7). The rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04(VI)(C)). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to align the center of gravity of the dispense head mount, dispenser head, and rotary positioning motor, as taught by Rutledge, for the benefit of reducing the amount of force required for movement.
	

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of independent claims 1, 9, 10, 11, and 13, wherein the third axis slide mount is recessed to prevent contact with the adhesive dispenser head.

	Although the beveled or recessed design of the slide mount recited in the allowable subject matter may be independently known, the prior art does not disclose the motivation to combine this feature with both the claimed three-dimensional movement system and claimed dispenser for applying adhesive to bonding pads.
	The Examiner disagrees with the European Search Report of record. Maeda (US 20100093131, already of record) neither explicitly describes XY table 41 (para 0053) as having a recess nor is it clearly shown in the drawings (see for example Fig. 1). The Examiner further points out that the arm 53 of XY table 51 shown in Fig. 1, drawn similarly to XY table 41 and arm 43, is further shown to be arranged above XY table 51 rather than enclosed by it (para 0060, see for example Fig. 3). Thus, it is maintained that the feature recited in the allowable subject matter is not disclosed by this cited prior art.
	Although Hynes (USP 6447847, already of record) and Chen (TWM561572, already of record, see English translation) are cited in the European Search Report and Third-Party search report of record, respectively, the Examiner similarly cannot identify any clear teaching of the claimed recess in the written descriptions or drawings of these cited prior art. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717